      Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PENSKE TRUCK LEASING                             §
COMPANY, L.P. and PENSKE LEASING                 §
AND RENTAL COMPANY                               §
                                                 §                           C.A. NO. 4:20-CV-00345
vs.                                              §
                                                 §
INFINITY COUNTY MUTUAL                           §
INSURANCE COMPANY                                §                    JURY TRIAL REQUESTED


        ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Penske Truck Leasing Company, L.P. and Penske Leasing and Rental Company, plaintiffs,

bring this lawsuit against Infinity County Mutual Insurance Company in order to obtain the benefit

of their contractual right under Infinity’s Commercial Auto Policy to a defense against an

underlying tort lawsuit in which they are named as defendants, and ultimately to obtain

indemnification from Infinity for damages they may be liable to pay to the tort plaintiff and an

intervenor, each claiming physical injury from a tractor-trailer rollover.

                                      PARTIES AND SERVICE

       1.       Plaintiff Penske Truck Leasing Company, L.P. (“Penske”) is a Pennsylvania

limited partnership with its principal place of business in Pennsylvania. It is a citizen of

Pennsylvania.

       2.       Penske Leasing and Rental Company (“Penske trust”) is a trust formed under the

laws of Delaware, with its principal place of operations in Pennsylvania. It is a citizen of

Pennsylvania.

       3.       Defendant Infinity County Mutual Insurance Company (“Infinity”) is an insurance
       Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 2 of 10



company chartered under the laws of the State of Texas, with its principal place of business in the

State of Texas. It is a citizen of Texas. It may be served with Summons through its registered agent:

C T Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                     JURISDICTION AND VENUE

        4.      The court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 based upon

diversity of citizenship between plaintiff and defendant. More than the jurisdictional minimum is

at issue, as tort plaintiff Julio Reul-Guilliem seeks damages in excess of $1 million and intervenor

Andy Veliz-Carrasco also seeks substantial but unspecified damages from Penske.

        5.      The court is empowered to grant the requested relief pursuant to 28 U.S.C. §§2201

and 2202.

        6.      There is personal jurisdiction over defendant because it is a citizen of the State of

Texas, doing business in the State of Texas, and this lawsuit arises out of that business in seeking

relief based upon a contract issued in the state of Texas, covering a Texas motor vehicle accident.

        7.      Venue is proper in this District and Division because the insurance coverage at

issue in this lawsuit exists under an insurance policy issued to Infinity’s named insured (Texas

Bakery Supply) in this District and Division and arises from a motor vehicle accident in this District

and Division, allegedly caused by Penske’s breach of maintenance obligations performed in this

District and Division, which allegedly injured the tort plaintiff and tort intervenor.

                                         RELEVANT FACTS

        8.        Julio Reul-Guilliem (“Guilliem”) and Andy Veliz-Carrasco (“Carrasco”), each an

employee of Texas Bakery Supply Houston, LLC (“Texas Bakery”), were in a truck leased by Texas

Bakery from Penske when it rolled over as they made a turn, allegedly causing physical injuries for

which they have sued. Guilliem was driving the truck in the course and scope of his employment




                                                   2
         Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 3 of 10



for Texas Bakery. Penske had entered into a contract with Texas Bakery, under which Penske leased

the truck to Texas Bakery and agreed to perform maintenance and repair work on the truck.

Guilliem and Carrasco allege in the tort lawsuit 1 that Penske negligently performed maintenance or

repair on the truck being driven by Guilliem at the time of the accident, causing brake failure that

resulted in loss of control and the truck rollover from which they claim injury. They have sued

Penske, Penske trust and Texas Bakery for damages.

           9.      Penske trust owns property but is not engaged in business operations relevant to the

tort lawsuit. It is joined as a plaintiff in this lawsuit because Guilliem and Carrasco sued it (without

basis) in the tort lawsuit, it is listed as an additional insured on Infinity’s policy, and (like Penske,

the operating entity) it needs and is entitled to have its tort lawsuit defense costs paid by Infinity.

           10.     The contractual undertaking between Penske and Texas Bakery is stated in a

Vehicle Lease Service Agreement (“the Lease”), which was in effect at the time of the December

4, 2017 accident at issue in the tort lawsuit. Section 9 of the Lease addresses “PHYSICAL

DAMAGE AND LIABILITY COVERAGE.” Part c. of section 9, captioned “Liability Coverage,”

requires Texas Bakery to “procure and maintain liability coverage for each vehicle, protecting

“Customer [Texas Bakery] and Penske . . . in accordance with the standard provisions of a basic

automobile liability policy,” with a policy limit of at least $1 million.

           11.     Infinity’s auto policy adds Penske and Penske trust as additional insureds via

endorsement 4-1, captioned “Additional Insured/Interest Endorsement” (the “AI endorsement”).

Part 3. of the AI endorsement states the following:

                   We will pay for damages only if such damages arise out of acts or omissions
                   of:


 1   Cause No. 2018-90064; Julio Reul-Guilliem v. Texas Bakery Supply Houston LLC, Penske Truck Leasing
     Company, LP d/b/a Penske Leasing and Rental Company Unit 190667, PTL GP, LLC, Penske Leasing
     and Rental Company Unit 190667; In the 234th District Court of Harris County, Texas (“the tort lawsuit”)


                                                       3
       Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 4 of 10



                 a.      You or an Insured; or

                 b.      Any other person except as listed in 1. above.

 Penske is the entity named in “1. above” in the AI endorsement.

         12.     As indicated by its boldface font in the AI endorsement, “insured” is a defined term

in Infinity’s policy. The definition of “insured” in the Commercial Auto Policy form used by

Infinity includes (as relevant here) the named insured, permissive users of its insured autos, and

                 d.      anyone liable for the conduct of an insured described above but only
                         to the extent of that liability. However, the owner or anyone else
                         from whom you hire or borrow a covered auto is an insured only if
                         that auto is a trailer connected to your insured auto.

 Such standard “insured” status under a Commercial Auto Policy form (as opposed to an AI

 endorsement) does not apply to a party in Penske’s position, beyond any vicarious liability it might

 have for the name insured’s liability. Such narrow standard coverage is precisely why plaintiffs

 needed, sought and obtained AI status in Texas Bakery’s policy, which is added by endorsement.

               PLAINTIFFS ARE “ADDITIONAL INSUREDS” ON THE ALLEGED FACTS

         13.     AI status for plaintiffs is nominal and illusory unless it applies to their own

negligence, not just to their (vicarious) liability for the negligence of an “insured” (something the

policy form already provides). The Commercial Auto Policy form’s limited grant of “insured”

status for vicarious liability is obviously not what an AI aspirant is seeking. The very act of

contracting for AI coverage (here, with Texas Bakery) indicates that a standard form’s very limited

extension of “insured” status (here, for vicarious liability) is insufficient for the contracting party’s

purposes. The issuance of an AI endorsement confirms that the insurer (here, Infinity) is providing

broader “insured” status than exists under its policy form.

         14.     The AI endorsement issued by Infinity, adding Penske and Penske trust as insureds

on its auto policy, hinges “additional insured” status upon a simple causal connection (“arise out



                                                    4
       Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 5 of 10



of”) between the AI’s damages liability and the conduct (“acts or omissions”) of either of two sets

of actors. The first set of AI-coverage-triggering actors is “a. You or an Insured,” which here means

Texas Bakery and Guilliem. The second set of actors is “b. Any other person except as listed in 1.

above;” here any such person is yet to be determined.

         15.     What is crucial to recognize about the AI endorsement is that it does not predicate

Penske’s or Penske trust’s coverage upon another insured’s negligence. The AI endorsement

requires only the simplest of causal connections between the AI’s damages liability and the “acts

of omissions” of an insured other than that AI. Additional insured status does not require that such

“acts or omissions” (i.e., the conduct of Texas Bakery or Guilliem) fall below a standard of ordinary

care, breach a duty, or cause any harm (although a tort is alleged by both Guilliem and Carrasco,

who have sued Texas Bakery). The plain meaning of the AI endorsement is that plaintiffs have AI

status so long as their alleged (or later, actual) damages liability is causally linked to something that

another insured did or failed to do (e.g., drive a truck, turn over a truck, train a driver). That simple

causal connection is the insurance industry’s standard method of preventing an AI from having

coverage for its own liability even when that liability is unconnected to its relationship to the named

insured (e.g., when the AI’s liability arises from its relationship with a different business).

         16.     The “arise out of” (“but for”) causal connection required by the AI endorsement is

established here by the fact that the truck rollover from which Guilliem and Carrasco claim injury

occurred in the course and scope of their employment with Texas Bakery, with Guilliem driving

the truck. The truck’s rollover plainly arose from an insured’s operation of the truck. Had Guilliem

not been driving the truck and turning, it would not have rolled over and Penske and Penske trust

would not have been sued. Their alleged liability is thus causally connected to Penske’s operations

for Texas Bakery rather than Penske operations unrelated to Texas Bakery. That is the entire point




                                                    5
      Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 6 of 10



of the AI endorsement’s “arise out of” requirement, as. Texas precedent confirms.

        17.      Neither can Infinity say that Penske and Penske trust lack AI status because they

are excluded from the second category of actors listed in the AI endorsement (“b. Any other person

except [Penske and Penske trust]”). The breadth of that second category of actors only underlines

the point that the AI endorsement does not insure Penske and Penske trust in isolation, but only in

connection acts or omissions of Texas Bakery or others in connection with the ownership,

maintenance or use of its insured motor vehicles.

                    INFINITY’S ASSERTED POLICY DEFENSES ARE INAPPLICABLE

        18.      Infinity denied coverage to Penske and Penske trust, asserting exclusions 1, 2, 3, 9

and 12 in its Commercial Auto Policy. Counsel for the Penske entities wrote to Infinity on October

4, 2019, explaining why those exclusions do not bar a duty to defend them (the only issue ripe for

adjudication, given lack of a judgment). Infinity responded on October 16, 2019, addressing none

of the Penske entities’ arguments for a defense but stating only that “our position remains

unchanged” and declining to defend them. This lawsuit has thus become necessary.

         19.     Infinity’s reasons for refusing to defend Penske and Penske trust, its additional

insureds, consist of the following exclusions, excerpted in relevant part:

        •     Exclusion 1: “liability assumed under any contract or agreement.”

              This provision does not apply to the Penske entities as additional insureds. That

              coverage is for liability imposed by law, not just liability assumed by contract.

        •     Exclusion 2: “any obligation for which the insured or the insurer of that insured
              may be held liable under any workers’ compensation, unemployment
              compensation, or disability benefits law or under any similar law.”

              This does not apply because neither Penske entity employed Guilliem or

              Carrasco, who do not say Penske or its insurer has any such potential liability.




                                                    6
Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 7 of 10



 •   Exclusion 3: “Bodily injury to any fellow employee of yours arising out of and
     in the course of the fellow’s employee’s employment or while performing
     duties related to the conduct of your business.”

     This does not apply because neither Guilliem nor Carrasco is a fellow employee

     or an employee of either Penske entity, nor was either man performing duties

     related to the conduct of any Penske entity’s business.

 •   Exclusion 9: “Bodily injury to: a. An employee of the insured, arising out of
     and in the course of: i. Employment by the insured; or ii. Performing the duties
     related to the conduct of the insured’s business.”

     William and Carrasco were employees of Texas Bakery, not of Penske or

     Penske trust. This exclusion does not apply to Penske or Penske trust because

     “the insured,” as used in insurance policies, refers to the insured whose

     coverage is in issue (i.e., Penske and Penske trust). Also, exclusion 9’s

     exception applies to “liability assumed by the insured [Texas Bakery] under an

     insured contract.” Texas Bakery agreed, in its Lease with Penske, to

     indemnify Penske for liability arising out of Penske’s operations for Texas

     Bakery, including liability arising from Penske’s own negligence.

 •   Exclusion 12: “Bodily injury to you, as an individual or to an insured.”

     This exclusion is inapplicable. “You” means Texas Bakery, a legal entity that

     could not and did not suffer “bodily injury.” The exclusion cannot bar coverage

     for liability for injury to an insured who is an employee (such as Guilliem and

     Carrasco) because exclusion 9 more specifically addresses such liability and

     does not apply when (as here) the liability is assumed under an “insured

     contract.” Exclusion 12 must therefore be construed as applicable only to non-

     employee insureds, in order to avoid contradicting exclusion 9. Exclusion 12 is




                                          7
      Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 8 of 10



              at best ambiguous about its application to employees, and such ambiguity must

              be construed in favor of coverage.

Infinity has not attempted to explain or justify its reliance upon any of those exclusions in denying

a defense to Penske.

        20.      Because none of the exclusions cited by Infinity supports denial of a defense to

Penske, Infinity has breached its contractual obligations to Penske by refusing to defend it in the

tort lawsuit against the Plaintiff’s Petition of Guilliem and the Petition in Intervention of Carrasco.

   COVERAGE FOR TEXAS BAKERY’S CONTRACTUAL INDEMNITY OBLIGATION TO PENSKE

        21.      Section 10 of the Lease between Penske and Texas Bakery bears the caption:

“INDEMNIFICATION.” Section 10 requires that Texas Bakery defend and indemnify Penske

        from any and all claims, suits, costs, losses, damages, expenses (including a
        reasonable attorneys’ fees) and liabilities (even if Penske is claimed to have been
        or is proven to be negligent) arising from: . . . (C) the ownership, use, selection,
        possession, maintenance, and/or operation of any vehicle; (D) . . . any and all
        injuries (including death) or property damage sustained by customer [Texas
        Bakery] or any driver, agent, servant or employee of customer.

That is an enforceable indemnity provision under Texas law, being both express and conspicuous

(the section 10 text in the Lease is in all-caps).

        22.      Infinity’s policy form defines “insured contract” to include:

        e.       The part of any contract or agreement pertaining to your business . . . under
                 which you assume the tort liability of another to pay for bodily injury or
                 property damage to a third party or organization. Tort liability means a
                 liability that would be imposed by law in the absence of any contract or
                 agreement;

        f.       That part of the contract or agreement entered into, as part of your business,
                 pertaining to the rental or lease, by you or any of your employees, of any
                 auto.

The section 10 indemnification provision in the Lease triggers part e., and the Lease itself triggers

part f., of the “insured contract” definition. As such, the “insured contract” exception to the



                                                     8
       Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 9 of 10



 exclusion of liability for injury to an employee (no. 9) restores for Penske any coverage that would

 otherwise have been removed by that exclusion.

                                DECLARATORY RELIEF & DAMAGES

        23.     This Complaint for Declaratory Judgment raises a question of contract

interpretation that, at least for the duty to defend, can be resolved as a matter of law. Guilliem’s and

Carrasco’s tort lawsuit pleadings allege they were employees of Texas Bakery, in the course and

scope of employment, at the time of their rollover accident in a Freightliner truck owned and

maintained by Penske. Their pleadings identify the truck by unit number (190667), allowing

confirmation that it is an insured auto under Infinity’s policy. Penske’s and Penske trust’s alleged

liability thus arises from the acts of Reul-Guilliem—i.e., driving the truck when it rolled over. It

may also—but need not—arise from his omissions. The Penske entities’ AI status and coverage

does not require that Guilliem or Texas Bakery have been negligent or a cause of the truck rollover,

although Texas Bakery is sued.

        24.     Infinity has a duty to defend Penske and Penske trust under Texas’ eight corners

rule. It has breached its contractual obligations in failing to do so. Infinity owes reimbursement for

the Penske entities’ legal expense from the date they first requested a defense from Infinity. Penske

and Penske trust seek a judgment declaring those obligations, retrospectively and prospectively,

and recovery of its litigation costs including attorney’s fees, pursuant to Tex. Civ. Prac. & Rem.

Code §§37.003, 37.004, 37.009 and 38.001.

        25.     Infinity’s refusal to pay the Penske entities’ costs of defense when its obligation to

do so is reasonably clear, and doing so without providing a reasonable explanation of the basis for

its decision, violates Tex. Ins. Code §541.060(a)(2) and (a)(3). The Penske entities, as plaintiffs,

are entitled to recover actual damages, costs and attorney’s fees for such violations pursuant to Tex.




                                                   9
      Case 4:20-cv-00345 Document 1 Filed on 01/31/20 in TXSD Page 10 of 10



Ins. Code §541.152. Infinity has also violated Tex. Ins. Code §542.058 by failing to promptly pay

Penske’s and Penske trust’s legal expense in defending the tort lawsuit, and is thus liable for 18%

interest on unreimbursed tort lawsuit legal expense pursuant to Tex. Ins. Code §542.060.

        26.     Infinity is also liable to Penske and Penske trust for their attorney’s fees and costs

incurred in this lawsuit, and for pre-judgment interest on that amount, pursuant to the statutes cited

above. This lawsuit has been made necessary by Infinity’s refusal to fulfill its contractual duty to

defend Penske and Penske trust.

                                     DEMAND FOR JURY TRIAL

        Plaintiffs assert their rights under the Seventh Amendment to the U.S. Constitution and, in

accordance with Federal Rule of Civil Procedure 38, request a trial by jury of any fact issues.

                                            CONCLUSION

        Penske Truck Leasing Company, LP. and Penske Leasing and Rental Company therefore

pray that Infinity County Mutual Insurance Company be summoned to appear in this action, and

that these plaintiffs have a declaratory judgment and recovery against Infinity as outlined above,

and for such further relief to which it may be entitled..

                                               Respectfully submitted,

                                                /s/Jack McKinley
                                               Robert L. Ramey
                                               State Bar No. 16498200
                                               Jack McKinley
                                               State Bar No. 13716300
                                               750 Bering, Suite 600
                                               Houston, Texas 77057
                                               Telephone: (713) 266-0074
                                               Facsimile: (713) 266-1064
                                               E-service: rcqz-eservice@ramey-chandler.com
                                               Attorneys for Plaintiffs

OF COUNSEL:
RAMEY, CHANDLER, QUINN & ZITO, P.C.



                                                  10
